Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-23993-Civ-SCOLA/TORRES

  NANCY ANDREUS,

              Plaintiff,

  v.

  GLOBAL RESORTS GROUP, CORP.,
  d/b/a EL PARASIO MOTEL,

              Defendant.
  ___________________________________________/

                    REPORT AND RECOMMENDATION
             ON PENDING MOTIONS FOR FRAUD ON THE COURT

        This matter is before the Court on Global Resorts Group, Corp.’s

  (“Defendant” or “Global Resorts”) pending motions for Nancy Andreus’s (“Plaintiff”)

  fraud on the Court.      [D.E. 38, 47].   Defendant seeks to set aside a mediated

  settlement agreement and to dismiss Plaintiff’s claims with prejudice. Plaintiff

  failed to file a response in opposition and the time to do so has now passed.1

  Therefore, Defendant’s motions are now ripe for disposition. After careful review of

  the motions, relevant authorities, and for the reasons discussed below, Defendant’s

  motions should be GRANTED in part and DENIED in part.2


  1     On March 5, 2020, the Court granted Plaintiff’s motion for an extension of
  time and gave her until April 6, 2020 to retain substitute counsel. [D.E. 50]. The
  Court cautioned Plaintiff that a failure to comply may result in the motions being
  granted by default.

  2     On March 4, 2020, the Honorable Robert N. Scola referred Defendant’s
  motions to the undersigned Magistrate Judge for disposition. [D.E. 48].


                                            1
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 2 of 9



                                    I. ANALYSIS

         Plaintiff filed a two-count complaint on September 26, 2019         [D.E. 1],

  alleging that Defendant violated the Fair Labor Standards Act (“FLSA”).         She

  claims that Defendant employed her as a full-time housekeeper from January 1,

  2018 to August 9, 2019 at a rate of $9.00 an hour. Despite working an average of

  twelve hours per day, Plaintiff alleges that there were many weeks during her

  employment that Defendant paid her for less than forty hours. Plaintiff therefore

  filed this action to recover her unpaid compensation, liquidated damages, costs, and

  her reasonable attorney’s fees.

        On January 31, 2020, the parties participated in a Court-ordered mediation.

  Plaintiff produced three TD Bank statements in response to Defendant’s pending

  discovery requests. These were produced – for the first time – at the mediation as a

  rebuttal to Defendant’s payroll records and they showed that Defendant

  compensated Plaintiff in July and August 2018.         The bank statements were

  consistent with Plaintiff’s revised timeline of her employment history because they

  showed that she worked for Defendant from March 12, 2018 to September 22, 2018

  whereas Defendant’s records showed that Plaintiff only worked as a housekeeper

  until May 30, 2018.3      When Plaintiff produced these bank statements, they

  suggested that Defendant’s payroll records were inaccurate and Defendant was

  surprised because – to this point – Plaintiff had no documentary evidence to support



  3    Plaintiff’s revised FLSA timeline alleges that she worked from March 12,
  2018 to September 22, 2018 and then returned to work for Defendant from
  February 2, 2019 through August 9, 2019.

                                           2
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 3 of 9



  her FLSA claims other than the allegations in her complaint. In light of this new

  evidence, Defendant agreed to settle the case.4

          Shortly after the mediation, Defendant’s corporate representative obtained

  information that revealed several irregularities with Plaintiff’s bank statements.

  First, the dates included on the bank statements – namely May 3rd, July 12th, and

  August 9th – showed that Defendant paid Plaintiff on a Friday. Defendant reasons

  that the bank statements must be a forgery because, if the statements accurately

  reflected pay periods in 2018, the payments would have been on a Thursday.

  Defendant claims that it only transitioned to paying employees on a Friday in 2019.

  Second, Defendant argues that the transfer codes next to each direct deposit is a

  code reserved for payments used in 2019. If the bank statements were accurate, a

  different code would have appeared because Defendant used Quick Pay in 2018.

  And Quick Pay generates an entirely different code than Defendant’s new payroll

  practices that were implemented in 2019.          Third, Defendant contends that the

  itemized transactions are evidence of fraud because each has an authorization date

  that shows that the payments on Plaintiff’s bank statement were made in 2019. An

  August 7th transaction shows, for example, a payment that Plaintiff made to her

  daughter and it includes an authorization code of 080719 – meaning that this

  payment was made on August 7, 2019. The same is true for the other transactions

  on Plaintiff’s bank statements where each transaction has an authorization code for

  2019.


  4    Although the parties reached a tentative settlement at mediation, no
  judgment was entered prior to Defendant seeking relief for Plaintiff’s fraud.

                                            3
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 4 of 9



        Defendant alleges that, to perpetuate the fraud, Plaintiff must have cut the

  headings of her 2018 bank statements and then pasted them on her transactions for

  2019. This made the bank statements appear to show transactions in 2018 when, in

  fact, the lower half of the documents included transactions for 2019. To further

  support its theory that Plaintiff committed a fraud, Defendant served TD Bank with

  a subpoena and obtained the actual bank statements for Plaintiff’s account in 2018

  and 2019. Defendant argues that these statements confirm – in addition to all the

  other evidence – that Plaintiff committed a fraud to induce a settlement.

  Accordingly, Defendant requests that the Court set aside the mediated settlement

  agreement, dismiss Plaintiff’s claims with prejudice, assess any appropriate

  monetary sanctions, and refer Plaintiff to the State Attorney’s office for criminal

  prosecution.

         Rule 60(b)(3) provides relief from a final judgment, order, or proceeding for

  fraud, a misrepresentation, or misconduct by an opposing party. See Fed. R. Civ. P.

  60(b)(3). To establish a fraud on the court, a movant must establish by clear and

  convincing evidence that:

        [A] party has sentiently set in motion some unconscionable scheme
        calculated to interfere with the judicial system’s ability impartially to
        adjudicate a matter by improperly influencing the trier or unfairly
        hampering the presentation of the opposing party’s claim or defense.

  Vargas v. Peltz, 901 F. Supp 1572, 1579 (S.D. Fla. 1995). “Conclusory averments of

  the existence of fraud made on information and belief and unaccompanied by a

  statement of clear and convincing probative facts which support such belief do not

  serve to raise the issue of the existence of fraud.” Booker v. Dugger, 825 F.2d 281,


                                           4
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 5 of 9



  283–84 (11th Cir. 1987) (citations, internal quotations marks, and alterations

  omitted).

        While a finding of fraud on the court is necessarily fact-intensive, and district

  courts are afforded considerable discretion in these matters, such a finding should

  be reserved for “only the most egregious misconduct, such as bribery of a judge or

  members of the jury, or the fabrication of evidence by a party.” Patterson v. Lew,

  265 F. App’x 767, 768 (11th Cir. 2008) (quoting Rozier v. Ford Motor Co., 573 F.2d

  1332, 1338 (5th Cir. 1978)). Dismissal of a case with prejudice under Fed. R. Civ. P.

  41(b) is an extreme sanction, applicable only as a “last resort,” and requires a

  finding that lesser sanctions will not suffice.          See Goforth, 766 F.2d at

  1535 (citations omitted). Fraud on the court therefore constitutes “only that species

  of fraud which does or attempts to, defile the court itself, or is a fraud perpetrated

  by officers of the court so that the judicial machinery cannot perform in the usual

  manner its impartial task of adjudging cases.” Travelers Indem. Co., 761 F.2d at

  1551. Therefore, a “[f]raud on the court is . . . limited to the more egregious forms of

  subversion of the legal process, . . . those we cannot necessarily expect to be exposed

  by the normal adversary process.” Id. at 1552 (citation omitted); see also Kerwit

  Med. Prods., Inc. v. N. & H. Instruments, Inc., 616 F.2d 833, 836-37 (5th Cir.

  1980) (“Only a small number of those acts that can be considered fraud amount to

  ‘fraud upon the court’ as that phrase is used in Rule 60(b).”).

        Here, Defendant’s arguments are well taken because there is ample evidence

  that Plaintiff attempted to deceive both the parties and the Court with fabricated



                                             5
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 6 of 9



  bank statements intended to induce a settlement and a judgment in her favor. The

  transfer codes and the authorization dates on the bank statements show that

  Plaintiff altered her 2018 bank statements so that her allegations would be

  consistent with the documents she produced.         Defendant’s payroll practice of

  compensating employees on Thursdays in 2018 then adds additional credibility to

  Defendant’s theory that Plaintiff acted with intent to alter her own bank

  statements. The most compelling evidence, however, are the bank statements that

  TD Bank produced in response to Defendant’s subpoena. When these statements

  are juxtaposed with the statements that Plaintiff produced, it removes all doubt

  that Plaintiff cut and pasted her 2018 statements on her transactions for 2019.

  This created the deception that Plaintiff produced documents supporting her FLSA

  claims and that Defendant should settle this case because Defendant’s payroll

  records must be inaccurate.

        This case rises to the level of fraud on the court because it presents egregious

  misconduct where a party fabricates evidence purporting to substantiate her claims.

  An example of a similar case where a plaintiff acted with this level of intent is

  Vargas.   There, the plaintiff produced a pair of panties as evidence of sexual

  harassment, claiming that while she worked for the defendant he had given her the

  panties and asked her to pose in them. See Vargas, 901 F. Supp. at 1574. The

  defendant submitted affidavits from the manufacturer of the panties that

  conclusively showed that the panties were not actually manufactured or sold until

  well after the plaintiff had stopped working for the defendant. See id.at 1574-75.



                                            6
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 7 of 9



  The court found that “[p]laintiff’s intentional misconduct in presenting false

  evidence in support of her claims” constituted a fraud on the court, compelling

  dismissal of the case. See id. at 1579.

        Another case that showcases the seriousness of the conduct in this case is

  McDowell v. Seaboard Farms of Athens, Inc., 1996 WL 684140, at *8 (M.D. Fla. Nov.

  4, 1996). In that case, the court concluded that the plaintiff had fabricated a diary

  and submitted it as evidence to bolster his racial discrimination claim against his

  employer. See id. at *8.       Citing Vargas, the court found that the plaintiff’s

  submission of the fabricated diary constituted fraud on the court, noting that “when

  a party fabricates evidence purporting to substantiate its claims, federal case law is

  well established that dismissal is appropriate.”         Id. at *2.   Thus, in both

  Vargas and McDowell, the courts determined that the use of fabricated evidence in

  support of a plaintiff’s claims was the key distinguishing fact that caused the

  misconduct to rise to the level of fraud on the court.

        The same reasoning applies in this case because Plaintiff’s misconduct

  deliberately interfered with the Court’s use of a mediator to resolve a case before

  trial and it hampered the Defendant in presenting evidence that Plaintiff had been

  adequately compensated. The unrebutted evidence also shows that the misconduct

  was intentional and that it was presented, for the first time, at mediation to induce

  a favorable settlement. This type of misconduct cannot stand as it undermines the

  veracity of Plaintiff’s representations going forward and it disrupts the judicial

  process in resolving this case on the merits. Therefore, given the record presented,



                                             7
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 8 of 9



  the unrebutted evidence, and the intent behind Plaintiff’s actions, the motion to set

  aside the mediated settlement agreement and to dismiss this action with prejudice

  should be GRANTED.

        As for Defendant’s request that we impose monetary sanctions and a referral

  to the State Attorney’s office for criminal prosecution, courts possess inherent

  authority to control and regulate the proceedings before them, including the

  authority to sanction litigants for abusive practices. See Vargas, 901 F. Supp. at

  1579; see also Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332,

  1335 (11th Cir. 2002).    Where a party acts in bad faith and continually and

  flagrantly abuses the judicial process, a court may use its inherent power to impose

  severe sanctions. See Martin, 307 F.3d at 1335-1336. Given that the Court has

  already recommended the dismissal of Plaintiff’s claims with prejudice as a

  sanction, there is no need for additional monetary sanctions or a referral to the

  State Attorney’s office for criminal prosecution. The dismissal with prejudice and

  the undoing of the mediated settlement agreement adequately penalizes Plaintiff

  for her actions and deters this type of misconduct in the future. For these reasons,

  Defendant’s request that we impose additional monetary sanctions and refer

  Plaintiff to the State Attorney’s office for criminal prosecution should be DENIED.




                                           8
Case 1:19-cv-23993-RNS Document 54 Entered on FLSD Docket 04/14/2020 Page 9 of 9



                                   II. CONCLUSION

        For the foregoing reasons, the Court RECOMMENDS that Defendant’s

  motions be GRANTED in part and DENIED in part:

        A.       Defendant’s motion to set aside the parties’ settlement agreement and

                 to dismiss this action with prejudice should be GRANTED.

        B.       Defendant’s motion to impose monetary sanctions and to refer Plaintiff

                 to the State Attorney’s office for criminal prosecution should be

                 DENIED.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

  have fourteen (14) days from service of this Report and Recommendation within

  which to file written objections, if any, with the District Judge. Failure to timely

  file objections shall bar the parties from de novo determination by the District

  Judge of any factual or legal issue covered in the Report and shall bar the parties

  from challenging on appeal the District Judge’s Order based on any unobjected-to

  factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

  Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

  v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 14th day of

  April, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                             9
